Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 1 of 26 Page ID #:4




           Exhibit A to Notice of Removal
                Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 2 of 26 Page ID #:5
                                               20STCV45213
                            Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Rupert Byrdsong




                   1 Douglas N. Silverstein, Esq.(SBN 181957)
                     dsilverstein@californialaborlawattomey.com
                   2 Lauren Morrison, Esq.(SBN 266135)
                     Imorrison@californialaborlawattorney.com
                   3
                     Catherine J. Roland, Esq.(SBN 266957)
                   4 croland@californialaborlawattorney.com
                     KESLUK,SILVERSTEIN,JACOB & MORRISON,P.C.
                   5 9255 Sunset Boulevard, Suite 411
                     Los Angeles, California 90069-3302
                   6 Phone: 310-273-3180•Fax: 310-273-6137

                   7
                       Attorneys for Plaintiff EMILY NAMIN
                   8

                   9
                                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
                  10
ORRISON, P.C.




                                              COUNTY OF LOS ANGELES,CENTRAL DISTRICT
                  11

                  12
                       EMILY NAMIN,an individual,                                          CASE NO. 208-1- CV45213
                  13
                                            Plaintiff,                                    PLAINTIFF'S COMPLAINT FOR
                  14                                                                      DAMAGES
                              VS.
                  15                                                                      1. Disability Discrimination in
                     SWIFT TRANSPORTATION CO AZ,LLC,                                          Violation of FEHA;
                  16 a Delaware Limited Liability Company; and                            2. Retaliation in Violation of FEHA;
                     DOES 1 through 50, inclusive,                                        3. Failure to Take All Reasonable Steps
                  17
                                                                                              to Prevent Discrimination and
                                        Defendants.
                  18                                                                          Retaliation;
                                                                                          4. Retaliation in Violation of CFRA;
                  19                                                                      5. Wrongful Termination in Violation
                                                                                             of FEHA;
                  20                                                                      6. Failure to Engage in the Good Faith
                  21                                                                         Interactive Process in Violation of
                                                                                             FEHA;and
                  22                                                                      7. Failure to Provide Reasonable
                                                                                              Accommodations in Violation of
                  23                                                                         FEHA.
                  24                                                                       DEMAND FOR JURY TRIAL
                  25
                                                                                           UNLIMITED JURISDICTION
                  26
                                                                                          PUNITIVE DAMAGES
                  27

                  28


                                                          PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 3 of 26 Page ID #:6




   1 Plaintiff alleges as follows:

   2          I.     Plaintiff EMILY NAMIN (hereinafter "Plaintiff') is, and at all material times herein

   3 was, an individual residing in the County of Los Angeles, State of California.

   4          2.     Plaintiff is informed and believes, and based thereon alleges, that Defendant SWIFT

   5 TRANSPORTATION CO AZ,LLC.(hereinafter "Defendant" or collectively with all Defendants

   6 "Defendants") is, and at all material times was, a Delaware Corporation doing business in the

   7 County of Los Angeles, State of California.

   8          3.     The true names and capacities, whether individual, plural, corporate, partnership or

   9 otherwise, of DOES 1 through 50, inclusive, are unknown to Plaintiff who therefore sues said

  10 Defendants by such fictitious names. The full extent of the facts linking such fictitiously sued

  11 Defendants is unknown to Plaintiff. Plaintiff is informed and believes, and based thereon alleges,

  12 that the fictitiously named Defendants, designated herein as DOES, were the agents, servants,

  13 partners, employees, alter egos and/or joint venturers of their Co-Defendants and, in doing the acts

  14 and things alleged, were at all times acting within the course and scope of that agency, partnership,

  15 servitude, employment, and/or venture and with the permission, consent, and approval, or

  16 subsequent ratification of each of the named Defendants. Reference to "Defendants" includes the

  17 named Defendants and the DOE Defendants.

  18          4.     Plaintiff is unaware of the true names and capacities, whether individual, corporate,

  19 associate, or otherwise of the Defendants sued as DOES 1 through 50, inclusive, or any of them,

  20 and therefore sues said Defendants, and each of them, by such fictitious names and prays that their

  21 true names and capacities, when ascertained, may be incorporated herein by appropriate

  22 amendment hereto.

  23          5.     Plaintiff is informed and believes, and based thereon alleges, that at all times

  24 relevant hereto, each of the Defendants designated herein as "DOE" Defendant was legally

  25 responsible by agency, contract or agreement, negligently or in some other actionable manner, for

  26 the events and happenings referred to herein which caused the damages hereinafter alleged.

  27 / //

  28 / / /

                                                       -2-
                                     PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 4 of 26 Page ID #:7




   1          6.      Plaintiff is informed and believes, and based thereon alleges, that at all times herein

   2 mentioned, one or more of each named and/or unnamed Defendants was the agent, servant,

   3 employee, or employer of one or more of the remaining named and/or unnamed Defendants and,

   4 as hereinafter alleged, was acting within the scope of such authority, consent, agency, servancy, or

   5 employment.

   6          7.      Plaintiff is informed and believes, and based thereon alleges, that at all times herein

   7 mentioned, one or more of each named and/or unnamed Defendants was in some fashion, by

   8 contract or otherwise, the successors, assigns, joint-venturers, co-venturers or partners of one or

   9 more of the remaining named and/or unnamed Defendants, and as hereinafter alleged, was acting

  10 within that capacity.

  11          8.      Plaintiff is informed and believes, and based thereon alleges, that at all times herein

  12 mentioned, one or more of each unnamed Defendants was in some fashion, by contract or

  13 otherwise, the assured, insured, underwriter, bondsman, indemnitor, guarantor of one or more of

  14 the remaining named and/or unnamed Defendants for the acts alleged herein and was acting within

  15 that capacity.

  16          9.      Plaintiff is informed and believes, and based thereon alleges, that at all time herein

  17 mentioned, one or more of each named and/or unnamed Defendants was the alter-ego of one or

  18 more of the remaining named and/or unnamed Defendants, and as hereinafter alleged, was acting

  19 for their own benefit and/or the benefit of one or more of the remaining named and/or unnamed

  20 Defendants.

  21          10.     Plaintiff is informed and believes, and based thereon alleges, that at all time herein

  22 mentioned, one or more of each named and/or unnamed Defendants in all respects acted as the

  23 employer and/or joint employer with the other Defendants, in that Defendants shared control of

  24 Plaintiff as an employee with the other Defendants, either directly or indirectly, and the manner in

  25 which business is conducted. Defendants' control includes, but is not limited to, the authority to:

  26 hire and fire employees, assign work tasks to employees, engage in day-to-day supervision of

  27 employees, including discipline and, control employees' records, including payroll and personnel

  28 files.

                                                        -3-
                                    PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 5 of 26 Page ID #:8




   1          11.    Plaintiff is informed and believes, and based thereon alleges, that at all material

   2 times,each of the above-named Defendants was the agent and/or employee of each of the remaining

   3 above-named Defendants, and was at all material times acting within the purpose and scope of such

   4 agency and employment.

   5          12.     All conditions precedent(exhaustion of administrative remedies) to jurisdiction has

   6 been complied with.       Plaintiff timely filed charges against Defendants with the California

   7 Department of Fair Employment and Housing("DFEH")and has received a "Right to Sue" notice

   8 as to each Defendant. These documents have been timely served on Defendants via certified mail

   9 with return receipt requested.

  10                                    GENERAL ALLEGATIONS

  11          13.    Plaintiff worked for Defendant as a Professional Driver from approximately

  12 February 5, 2016 until her wrongful termination on or about June 25, 2019. At all times, Plaintiff

  13 performed her job in a reasonable and competent manner.

  14          14.     Several times throughout Plaintiff's employment, Plaintiff complained and/or

  15 protested what she reasonably believed to be Defendant's discriminatory practices towards its

  16 employees.

  17          15.    Plaintiff was disabled as a result of a workplace injury that occurred on or about

  18 January 20, 2018.

  19          16.    Plaintiff was forced to take protected leave in an effort to get back to work as soon

  20 as possible. On or about February 8, 2019, Plaintiff was released to return to full time work with

  21 minor restrictions.

  22          17.     The restrictions did not prevent her from performing the essential functions of her

  23 job and they were not permanent restrictions.

  24          18.     Defendant failed and refused to engage in the interactive process to get Plaintiff

  25 back to work and instead directed her to the internal job board.

  26          19.     Defendant suggested that there were numerous open positions that she was qualified

  27 for and directed her to apply for these jobs. Relying on these representations, Plaintiff applied for

  28 any suitable position she could find. Despite the fact that Plaintiff was qualified, Defendant

                                                       -4-
                                    PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 6 of 26 Page ID #:9




   1 retaliated and discriminated against Plaintiff by refusing to hire her to any position for which she

   2 applied.

   3          20.     Ultimately Defendant terminated Plaintiff's employment on or about July 25,2019,

   4 stating she had been unable to find a new position, even though it was Defendant who had refused

   5 to offer Plaintiff any of its available positions for which she was qualified.

   6          21.    By engaging in the above actions, Defendant retaliated and discriminated against

   7 Plaintiff on the basis of her disability—and for protesting discriminatory practices and/or

   8 requesting reasonable accommodation—by firing her.

   9          22.     Thereafter, Plaintiff is informed and believes and thereupon alleges that Defendant

  10 replaced Plaintiff with a non-disabled person.

  11                                    FIRST CAUSE OF ACTION

  12                          DISCRIMINATION BASED ON DISABILITY

  13                       (Against All Defendants and DOES 1 to 50 Inclusive)

  14          23.     As a separate and distinct cause of action, Plaintiff complains and re-alleges all the

  15 allegations contained in this Complaint, and incorporates them by reference into this cause of action

  16 as though fully set forth herein, excepting those allegations which are inconsistent with this cause

  17 of action.

  18          24.     At all times mentioned in this Complaint, the California Fair Employment and

  19 Housing Act("FEHA"), Government Code §§ 12940 et seq., was in full force and effect and was

  20 binding on Defendants, and each of them. These sections required Defendants, and each of them,

  21 to refrain from discriminating against Plaintiff on the basis of her disability and/or perceived

  22 disability.

  23          25.     Plaintiff could perform the essential functions of her position with or without a

  24 reasonable accommodation. As such, Plaintiff was a qualified disabled person within the meaning

  25 of FEHA.

  26          26.     Defendants, and each of them, were aware of Plaintiff's disability and/or condition

  27 related to her disability, because Plaintiff had informed Defendants of them. Defendants also

  28 perceived and regarded Plaintiff as having a disability.

                                                       -5-
                                    PLAINTIFF'S COMPLAINT FOR DAMAGES
    Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 7 of 26 Page ID #:10

S


        1          27.     At all times mentioned herein, Plaintiff was willing and able to perform the duties

        2 and functions of her position with a reasonable accommodation for Plaintiff's disability. At no time

        3 would the performance of the functions of the employment position, with a reasonable

        4 accommodation for Plaintiff's disability have been a danger to Plaintiff's or any other person's

        5 health and/or safety, nor would it have created an undue hardship to the operation of Defendants'

        6 business.

        7          28.     On or about June 25,2019, Defendants terminated Plaintiff because of her disability,

        8 its perceptions regarding her disability, among other unlawful reasons.

        9          29.     By engaging in the above- referenced acts and omissions, Defendants and each of

       10 them, discriminated against Plaintiff because of her medical condition and/or disability in violation

       11 of Government Code §§ 12940 et seq.

       12          30.     As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

       13 continues to sustain economic damages in lost earnings and other employment benefits in an amount

       14 according to proof.

       15          31.     As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

       16 continues to sustain non-economic damages and emotional distress.

       17          32.     Plaintiff has sustained general and special damages within the jurisdictional limits of

       18 this Court.

       19          33.     The acts and conduct of Defendants, and each of them, constituted "malice,"

       20 "oppression" and/or "fraud"(as those terms are defined in California Civil Code § 3294(c)), in that

       21 it was intended by Defendants, and each of them, to cause injury to Plaintiff or was despicable

       22 conduct which was carried out by the Defendants, and each of them, with a willful and conscious

       23 disregard of the rights of Plaintiff.

       24          34.     The acts of Defendants, and each of them, were done fraudulently, maliciously and

       25 oppressively and with the advance knowledge, conscious disregard, authorization, ratification or act

       26 of oppression, within the meaning of Civil Code § 3294 on the part of Defendants' officers, directors,

       27 or managing agents of the corporation. The actions and conduct of Defendants, and each of them,

       28 were intended to cause injury to Plaintiff and constituted deceit and concealment of material facts

                                                             -6-
                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
                  Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 8 of 26 Page ID #:11

              •



                      1 known to Defendants, and each of them, with the intention on the Defendants' part to deprive

                      2 Plaintiff of property and legal rights, justifying an award of exemplary and punitive damages in an

                      3 amount according to proof.

                      4          35.     Plaintiff is entitled to attorneys' fees pursuant to Government Code § 12965.

                      5                                    SECOND CAUSE OF ACTION

                      6                             RETALIATION IN VIOLATION OF FEHA

                      7                        (Against All Defendants and DOES 1-50, Inclusive)

                                 36.     As a separate and distinct cause of action, Plaintiff complains and re-alleges all the

                      9 allegations contained in this Complaint, and incorporates them by reference into this cause of action

                     10 as though fully set forth herein, excepting those allegations which are inconsistent with this cause
PRISON,P.C.




                     11 of action.

                     12          37.     At all times mentioned in this Complaint, the California Fair Employment and

                     13 Housing Act("FEHA"), Government Code §§ 12940 et seq., was in full force and effect and was

                     14 binding on Defendants, and each of them. These sections required Defendants, and each of them,

                     15 to refrain from retaliating against Plaintiff because she participated in a protected activity.

                     16          38.     Plaintiff participated in the protected        activities of requesting reasonable

                     17 accommodations for her disability and related condition and protesting discrimination.

                     18          39.     Defendants, and each of them, terminated Plaintiff because she requested a

                     19 reasonable accommodation for her disability and/or perceived disability.

                     20          40.     By engaging in the above-referenced acts and omissions, Defendants, and each of

                     21 them, retaliated against Plaintiff because she participated in protected activities in violation of

                     22 Government Code §§ 12940 et seq.

                     23          41.     As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

                     24 continues to sustain economic damages in lost earnings and other employment benefits in an amount

                     25 according to proof.

                     26          42.     As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

                     27 continues to sustain non-economic damages and emotional distress.

                     28 ///

                                                                           -7-
                                                        PLAINTIFF'S COMPLAINT FOR DAMAGES
                 Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 9 of 26 Page ID #:12




                                43.     The acts and conduct of Defendants, and each of them, constituted "malice,"

                         "oppression" and/or "fraud"(as those terms are defined in California Civil Code § 3294(c)), in that

                         it was intended by Defendants, and each of them, to cause injury to Plaintiff or was despicable

                         conduct which was carried out by the Defendants, and each of them, with a willful and conscious

                     5 disregard of the rights of Plaintiff.

                                44.     The acts of Defendants, and each of them, were done fraudulently, maliciously and

                         oppressively and with the advance knowledge, conscious disregard, authorization, ratification or act

                     8 of oppression, within the meaning of Civil Code § 3294 on the part of Defendants' officers, directors,

                         or managing agents of the corporation. The actions and conduct of Defendants, and each of them,

                    10 were intended to cause injury to Plaintiff and constituted deceit and concealment of material facts
0
:
                    11 known to Defendants, and each of them, with the intention on the part of Defendants to deprive
o
1.1)
               N-
           (NI CI
.c7                 12 Plaintiff of property and legal rights,justifying an award of exemplary and punitive damages in an
 cr
o w        ch
           cf3
2          g
          co 0)
               6
       3 ai
                    13 amount according to proof.
C      co cc z
OO
0 • >O
<
 __,>.i,   _J.-
                    14          45.     Plaintiff is entitled to attorneys' fees pursuant to Government Code § 12965.
   C
   s- 0 < CI
Z $2.
      co      Ps
 "
  17 I— CO CV
   .• LLI ill       15                                    THIRD CAUSE OF ACTION
 U) fp —1
 CC Z Z;  .-
    cn Z z
          o         16                 FAILURE TO TAKE ALL REASONABLE STEPS TO PREVENT
       .1 Cr)
 CT
 )     cv 0

                    17                DISCRIMINATION AND RETALIATION IN VIOLATION OF FEHA
 —J
(1")
                    18                        (Against All Defendants and DOES 1-50, Inclusive)

                    19          46.     As a separate and distinct cause of action, Plaintiff complains and re-alleges all the

                    20 allegations contained in this Complaint, and incorporates them by reference into this cause of action

                    21 as though fully set forth herein, excepting those allegations which are inconsistent with this cause

                    22 of action.

                    23          47.     At all times mentioned in this Complaint, the California Fair Employment and

                    24 Housing Act("FEHA"), Government Code §§ 12940 et seq., was in full force and effect and was

                    25 binding on Defendants, and each of them. These sections required Defendants, and each of them,

                    26 to take all reasonable steps to maintain a workplace environment free from unlawful discrimination

                    27 and retaliation.

                    28 ///

                                                                         -8-
                                                      PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 10 of 26 Page ID #:13




    1          48.     Defendants, and each of them, embarked on a campaign of discrimination and

    2 retaliation against Plaintiff because of her disability and age by terminating Plaintiff's employment.

    3          49.     By engaging in the above-referenced acts and omissions, Defendants, and each of

    4 them, failed to take all reasonable steps maintain a workplace environment free from unlawful

    5 discrimination and retaliation in violation of Government Code §§ 12940 et seq.

    6          50.     As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

    7 continues to sustain economic damages in lost earnings and other employment benefits in an amount

    8 according to proof.

    9          51.     As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

   10 continues to sustain non-economic damages and emotional distress.

   11          52.     Plaintiff has sustained general and special damages within the jurisdictional limits of

   12 this Court.

   13          53.     The acts and conduct of Defendants, and each of them, constituted "malice,"

   14 "oppression" and/or "fraud"(as those terms are defined in California Civil Code § 3294(c)), in that

   15 it was intended by Defendants, and each of them, to cause injury to Plaintiff or was despicable

   16 conduct which was carried out by the Defendants, and each of them, with a willful and conscious

   17 disregard of the rights of Plaintiff.

   18          54.     The acts of Defendants, and each of them, were done fraudulently, maliciously and

   19 oppressively and with the advance knowledge,conscious disregard, authorization, ratification or act

   20 of oppression, within the meaning of Civil Code § 3294 on the part of Defendants' officers, directors,

   21 or managing agents of the corporation. The actions and conduct of Defendants, and each of them,

   22 were intended to cause injury to Plaintiff and constituted deceit and concealment of material facts

   23 known to Defendants, and each of them, with the intention on the part of Defendants to deprive

   24 Plaintiff of property and legal rights,justifying an award of exemplary and punitive damages in an

   25 amount according to proof.

   26          55.     Plaintiff is entitled to attorneys' fees pursuant to Government Code § 12965.

   27 ///

   28 ///

                                                        -9-
                                     PLAINTIFF'S COMPLAINT FOR DAMAGES
    Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 11 of 26 Page ID #:14

•



        1                                   FOURTH CAUSE OF ACTION

        2                            RETALIATION IN VIOLATION OF CFRA

        3                        (Against All Defendants and DOES 1-50, Inclusive)

        4         56.      As a separate and distinct cause of action, Plaintiff complains and re-alleges all the

        5 allegations contained in this Complaint, and incorporates them by reference into this cause of action

        6 as though fully set forth herein, excepting those allegations which are inconsistent with this cause

        7 of action.:

        8         57.      The California Family Rights Act ("CFRA"), Gov. Code § 12945.2(a), entitles an
        9 employee suffering from a.serious health condition to take up to a total of twelve workweeks in any

       10 12-month period for a medical leave of absence. Furthermore, CFRA also requires the employer,

       11 upon granting the leave request, to provide the employee a guarantee of employment in the same or

       12 a comparable position upon the termination of the leave.

       13         58-      The California Family Rights Act ("CFRA"), Gov. Code § 12945.2(1), makes it
       14 unlawful for any employer to discharge, expel, or discriminate against an employee because of the

       15 employee's exercise of the right to medical leave.

       16         59.      Defendant is an eligible employer where Plaintiff worked fulltime and is informed

       17 and believes, and thereon alleges, that Defendant employs more than 50 employees within 75 miles

       18 of its headquarters.

       19         60.      Plaintiff exercised her right to medical leave within the meaning of CFRA when she
       20 requested medical leave.

       21         61.     In response to taking leave medical leave and/or requesting that leave under the

       22 CFRA, Defendant retaliated against Plaintiff by terminating her employment effective on or about

       23 June 25, 2019.

       24         62.      Plaintiff is informed and believes and thereon alleges that she was terminated in part
       25 for exercising her right to medical leave under CFRA.

       26         63.      As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained and

       27 continues to sustain economic damages in lost earnings and other employment benefits in an amount

       28 according to proof.

                                                            -10-
                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 12 of 26 Page ID #:15




      1          64.     As a proximate result of Defendants wrongful conduct, Plaintiff has sustained and

      2 continues to sustain non-economic damages and emotional distress, including, but not limited to,

 -    3 loss of sleep, anxiety, tension, depression and humiliation.

      4          65.     The acts and conduct of Defendants, and each of them, constituted "malice,"

      5 "oppression" and/or "fraud" in that it was intended by Defendants, and each of them,to cause injury

      6 to Plaintiff or was despicable conduct which was carried out by Defendants, and each of them, with

      7 a willful and conscious disregard of the rights of Plaintiff.

      8          66.     The acts of Defendants, and each of them, were done fraudulently, maliciously and

      9. oppressively and with the advance knowledge, conscious disregard, authorization, ratification or act

     10 of oppression on the part of Defendants' officers, directors, or managing agents of the corporation.

     11 The actions and conduct of Defendants, and each of them, were intended to cause injury to Plaintiff

     12 and constituted deceit and concealment of material facts known to Defendants, and each of them,

     13 with the intention on the part of Defendants to deprive Plaintiff of property and legal rights,

     14 justifying an award of exemplary and punitive damages in an amount according to proof.

     15          67.     As a result of Defendants' discriminatory acts as alleged herein, Plaintiff is entitled

     16 to reasonable attorneys' fees and costs of suit as pursuant to Government Code § 12965.

     17                                     FIFTH CAUSE OF ACTION

     18                WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

     19                        (Against All Defendants and DOES 1-50, Inclusive)

     20          68.     As a separate and distinct cause of action, Plaintiff complains and re-alleges all the

     21 allegations contained in this Complaint, and incorporates them by reference into this cause of action

     22 as though fully set forth herein, excepting those allegations which are inconsistent with this cause

     23 of action.

     24          69.     At all times herein mentioned, the public policy of the State of California, as codified,

     25 expressed and mandated in California Government Code § 12940, was to prohibit employers from

     26 h arassing, discriminating and retaliating against any individual based on perceived and/or actual

     27 disability, age, and based upon exercise of rights under that section. This public policy of the State

     28 of California is designed to protect all employees and to promote the welfare and well-being of the

                                                           -11-
                                        PLAINTIFF'S COMPLAINT FOR DAMAGES
     Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 13 of 26 Page ID #:16

 •


         1 community at large. Accordingly, the actions of Defendants, and each of them, in discriminating,

         2 retaliating and terminating Plaintiff on the grounds stated above, or for complaining about such

         3 discrimination and retaliation, was wrongful and in contravention and violation of the express public

         4 policy of the State of California, to wit, the policy set forth in California Government Code §12940

         5 et seq., and the laws and regulations promulgated thereunder.

         6          70.     These public policies inure to the benefit of the public, not just the private interests

         7 of the employer and employee, because all individuals within the State are afforded these rights.

         8          71.     Defendants' discharge of Plaintiff violated the aforementioned fundamental

         9 principles of public policy, in that there is a substantial and fundamental policy against age and

        10 disability discrimination in employment as delineated in the FEHA and CFRA,retaliation, and the
0:
        11 laws and regulations promulgated thereunder.

        12          72.     As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

        13 continues to sustain economic damages in lost earnings and other employment benefits in an amount

        14 according to proof.

        15          73.     As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

        16 continues to sustain non-economic damages and emotional distress.

        17          74.     Plaintiff has sustained general and special damages within the jurisdictional limits of

        18 this Court.

        19          75.     The acts and conduct of Defendants, and each of them, constituted "malice,"

        20 "oppression" and/or "fraud"(as those terms are defined in California Civil Code § 3294(c)), in that

        21 it was intended by Defendants, and each of them, to cause injury to Plaintiff or was despicable

        22 conduct which was carried out by the Defendants, and each of them, with a willful and conscious

        23 disregard of the rights of Plaintiff.

        24          76.     The acts of Defendants, and each of them, were done fraudulently, maliciously and

        25 oppressively and with the advance knowledge, conscious disregard, authorization, ratification or act

        26 of oppression, within the meaning of Civil Code § 3294 on the part of Defendants' officers, directors,

        27 or managing agents of the corporation. The actions and conduct of Defendants, and each of them,

        28 were intended to cause injury to Plaintiff and constituted deceit and concealment of material facts

                                                              -12-
                                           PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 14 of 26 Page ID #:17




    1 known to Defendants, and each of them, with the intention on the part of Defendants to deprive

    2 Plaintiff of property and legal rights,justifying an award of exemplary and punitive damages in an

    3 amount according to proof.

    4          77.    As a result of Defendants' discriminatory acts as alleged herein, Plaintiff is entitled

    5 to reasonable attorneys' fees and costs of suit as pursuant to Government Code § 12965.

    6                                    SIXTH CAUSE OF ACTION

    7                  FAILURE TO ENGAGE IN A GOOD FAITH INTERACTIVE

    8                               PROCESS IN VIOLATION OF FEHA

    9                       (Against All Defendants and DOES 1 to 50, Inclusive)

   10          78.    As a separate and distinct cause of action, Plaintiff complains and re-alleges all the

   11 allegations contained in this Complaint, and incorporates them by reference into this cause of action

   12 as though fully set forth herein, excepting those allegations which are inconsistent with this cause

   13 of action

   14          79.    Pursuant to Government Code § 12940(n), Defendants, and each of them, were

   15 required to engage in a good faith interactive process with Plaintiff to determine the extent of his

   16 disability and/or condition related to his disability and how it could be reasonably accommodated.

   17          80.    Plaintiff was at all times ready and willing to engage in the good faith interactive

   18 process mandated by Government Code § 12940(n). However, Defendants, and each of them,failed

   19 to engage in said good faith interactive process with Plaintiff.

   20          81.    On or about June 25, 2019, Defendants terminated Plaintiff's employment as a direct

   21 result of Defendants' failure to engage in any good faith interactive process, among other unlawful

   22 reasons.

   23          82.    By engaging in the above referenced acts and omissions, Defendants, and each of

   24 them, discriminated against Plaintiff because of her disability in violation of Government Code §§

   25 12940 et seq.

   26          83.     As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

   27 continues to sustain economic damages in lost earnings and other employment benefits in an amount

   28 according to proof.

                                                       -13-
                                     PLAINTIFF'S COMPLAINT FOR DAMAGES
                       Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 15 of 26 Page ID #:18




                              1          84.     As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

                              2 continues to sustain non-economic damages and emotional distress.

                              3          85.     Plaintiff has sustained general and special damages within the jurisdictional limits of

                              4 this Court.

                              5          86.     The acts and conduct of Defendants, and each of them, constituted "malice,"

                              6 "oppression" and/or "fraud" (as those terms are defined in Civil Code § 3294(c)), in that it was

                              7 intended by Defendants, and each of them, to cause injury to Plaintiff or was despicable conduct

                              8 which was carried on by the Defendants, and each of them, with a willful and conscious disregard

                              9 of the rights of Plaintiff.

                             10          87.     The acts of Defendants, and each of them, were done fraudulently, maliciously and
a-
                             11 oppressively and with the advance knowledge,conscious disregard, authorization, ratification or act
0
                 rsi
            — cn
              en03           12 of oppression, within the meaning of Civil Code § 3294 on the part of Defendants' officers,
CC          LL1 0.7
o
         5co 86
ozs        .
        3 o5
                             13 directors, or managing agents of the corporation. The actions and conduct of Defendants, and each
in
o
            >LI;Li- •
                    g        14 of them, were intended to cause injury to Plaintiff and constituted deceit and concealment of material
        t       —J
Z E
LU
        <
                 C/5
                 Ill         15 facts known to Defendants, and each of them, with the intention on the part of Defendants to deprive
cn           —I
            zW         c7)
                 uj
            co Z z
>              <0
                 w
                             16 Plaintiff of property and legal rights,justifying an award of exemplary and punitive damages in an
U
).          c
            rg         tu,
  •••                        17 amount according to proof.
_J
(i)

                             18          88.     Plaintiff is entitled to attorneys' fees pursuant to Government Code § 12965.

                             19                                   SEVENTH CAUSE OF ACTION

                             20           FAILURE TO ACCOMMODATE DISABILITY IN VIOLATION OF FEHA

                             21                       (Against An Defendants and DOES 1 to 50,Inclusive)

                             22          89.     As a separate and distinct cause of action, Plaintiff complains and re-alleges all the

                             23 allegations contained in this Complaint, and incorporates them by reference into this cause of action

                             24 as though fully set forth herein, excepting those allegations which are inconsistent with this cause

                             25 of action.

                             26          90.     Pursuant to Government Code § 12940(m) and 12945(c), Defendants, and each of

                             27 them, were required to reasonably accommodate Plaintiff's disability/medical condition. Instead of

                             28 reasonably accommodating Plaintiff, Defendants terminated Plaintiff for no legitimate reason.

                                                                                  -14-
                                                               PLAINTIFF'S COMPLAINT FOR DAMAGES
    Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 16 of 26 Page ID #:19

6

                   91.     On or about June 25, 2019, Defendants terminated Plaintiff's employment as a direct

            result of Defendants' failure to accommodate Plaintiff's known disability and/or condition related

        3 to disability, among other unlawful reasons.

                   92.     By engaging in the above referenced acts and omissions, Defendants, and each of

        5 them, discriminated against Plaintiff because of her disability/medical condition in violation of

        6 Government Code §§ 12940 et seq.

        7          93.     As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

            continues to sustain economic damages in lost earnings and other employment benefits in an amount

        9 according to proof.

       10          94.     As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

       11 continues to sustain non-economic damages and emotional distress.

       12          95.     Plaintiff has sustained general and special damages within the jurisdictional limits of

       13 this Court.

       14          96.     The acts and conduct of Defendants, and each of them, constituted "malice,"

       15 "oppression" and/or "fraud" (as those terms are defined in Civil Code § 3294(c)), in that it was

       16 intended by Defendants, and each of them, to cause injury to Plaintiff or was despicable conduct

       17 which was carried on by the Defendants, and each of them, with a willful and conscious disregard

       18 of the rights of Plaintiff.

       19          97.     The acts of Defendants, and each of them, were done fraudulently, maliciously and

       20 oppressively and with the advance knowledge,conscious disregard, authorization, ratification or act

       21 of oppression, -within the meaning of Civil Code § 3294 on the part of Defendants' officers,

       22 directors, or managing agents of the corporation. The actions and conduct of Defendants, and each

       23 of them, were intended to causc injury to Plaintiff and constituted deceit and concealment of material

       24 facts known to Defendants, and each of them, with the intention on the part of Defendants to deprive

       25 Plaintiff of property and legal rights,justifying an award of exemplary and punitive damages in an

       26 amount according to proof.

       27          98.     Plaintiff is entitled to attorneys' fees pursuant to Government Code § 12965.

       28

                                                            -15-
                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 17 of 26 Page ID #:20




                                          PRAYER FOR RELIEF

              WHEREFORE,Plaintiff prays for judgment against Defendants, and each of them, as

    3 follows:

    4         1.     For economic damages in an amount according to proof;

    5         2.     For non-economic damages in an amount according to proof;

    6         3.     For pre-judgment interest;

    7         4.     For an award of exemplary and punitive damages;

    8         5.     A declaratory judgment that the practices complained of herein are unlawful under

    9 California Jaw for which claims are herein pleaded;

   10         6.     Injunctive relief to stop the complained of practices;

   11         7.     For reasonable attorneys' fees pursuant to Government Code § 12965;

   12         8.     For costs of suit herein incurred; and

   13 9.      For such other relief as the Court deems just and proper.

   14

   15 DATED: November 24, 2020                 KESLUK,SILVERSTEIN, JACOB & MORRISON,P.C.

   16

   17
                                               By:            151 eatAvtine J...1"?.otatut
   18                                                      DOUGLAS N. SILVERSTEIN
                                                           LAUREN-MORRISON
   19                                                      CATHERINE J. ROLAND
                                               Attorneys for Plaintiff EMILY NAMIN
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                      -16-
                                   PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 18 of 26 Page ID #:21




                                       DEMAND FOR JURY TRIAL

    2        Plaintiff hereby demands trial by jury on all issues so triable herein.

    3

    4 DATED: November 24, 2020                 KESLUK,SILVERSTEIN, JACOB & MORRISON,P.C.

    5

    6
                                               By:         /s/ eathexitte J. gidand
    7                                                      DOUGLAS N. SILVERSTEIN
                                                           LAUREN MORRISON
    8                                                      CATHERINE J. ROLAND
                                               Attorneys for Plaintiff EMILY NAMIN
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                   -17-
                                   PLAINTIFF'S COMPLAINT FOR DAMAGES
              Case    2:20-cv-11716-DMG-MRW
                by Superior
:tronically FILED           Court of California, County of Los Angeles Document     1-1 Filed
                                                                       on 11/30/20agrOARSO-Rrri     12/29/20
                                                                                                R. Carter,             Page 19
                                                                                                           Executive Officer/Clerk     of 26
                                                                                                                                   of Court,       Page ID #:22
                                                                                                                                             by S. Bolden,Deputy Clerk


                                                                                                                                                               CM 010
        ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)                                                      FOR COURT USE ONLY
      '
      Douglas N. Silverstein, Esq.(SBN 181957)
      Lauren Morrison, Esq.(SBN 266135), Catherine J. Roland, Esq.(SBN 266957)
      KESLUK,SILVERSTEIN, JACOB & MORRISON,P.C.
      9255 Sunset Bouelvard, Suite 411
      Los Angeles, California 90069
           TELEPHONE NO    (310)273-3180           FAX NO.: (310)273-6137
      ATTORNEY FOR (Name) Emily Namin
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
          STREET ADDRESS: 1 1 1 North Hill Street
              MAILING ADDRESS:
             CITY AND ZIP CODE:   Los Angeles, California 90012
                 BRANCH NAME:     Stanley-Mosk Courthouse
        CASE NAME:

                                                         Complex Case Designation              CASE NUMBER:
            CIVIL CASE COVER SHEET
        x     Unlimited       Limited                        Counter            Joinder           20STCV45213
             (Amount         (Amount                 Filed with first appearance by defendant JUDGE: Rupert A. Byrdsong
             demanded         demanded is
             exceeds $25,000) $25,000 or less)          (Cal. Rules of Court, rule 3.402)      DEPT: 28

                                      Items 1-6 below must be completed(see instructions on page 2).
      1. Check one box below for the case type that best describes this case:
            Auto Tort                                             Contract                                        Provisionally Complex Civil Litigation
                 Auto (22)                                             Breach of contract/warranty (06)           (Cal. Rules of Court, rules 3.400-3.403)
                 Uninsured motorist(46)                                 Rule 3.740 collections (09)                      Antitrust/Trade regulation (03)
            Other PI/PD/WD (Personal Injury/Property
            DamageNVrongful Death) Tort
                                                                       1 Other collections(09)                           Construction defect(10)
                                                                                                                         Mass tort(40)
                                                                  Insurance coverage (18)
                 Asbestos (04)                                    Other contract(37)                                     Securities litigation (28)
                Product liability (24)                      Real Property                                                Environmental/Toxic tort (30)
                 Medical malpractice (45)                   -
                                                            I   1 Eminent domain/Inverse                                 Insurance coverage claims arising from the
                Other PI/PD/WD (23)                               condemnation (14)                                      above listed provisionally complex case
            Non-PI/PD/WD (Other) Tort                             Wrongful eviction (33)                                 types (41)
                Business tort/unfair business practice (07)       Other real property (26)                        Enforcement of Judgment
                    Civil rights (08)                             Unlawful Detainer                                    Enforcement of judgment (20)
                    Defamation (13)                                     Commercial (31)                           Miscellaneous Civil Complaint
                    Fraud (16)                                          Residential(32)                                  RICO (27)
                    Intellectual property (19)                          Drugs (38)                                      Other complaint (not specified above)(42)
                    Professional negligence (25)                  Judicial Review                                  Miscellaneous Civil Petition
              Other non-PI/PD/WD tort (35)                              Asset forfeiture (05)                            Partnership and corporate governance (21)
          Employment                                                    Petition re: arbitration award (11)              Other petition (not specified above)(43)
           X Wrongful termination (36)                                  Writ of mandate (02)
                    Other employment (15)                               Other judicial review (39)
     2. This case           is      x is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
        factors requiring exceptional judicial management:
        a.        Large number of separately represented parties d.         Large number of witnesses
        b.        Extensive motion practice raising difficult or novel e.   Coordination with related actions pending in one or more courts
                  issues that will be time-consuming to resolve             in other counties, states, or countries, or in a federal court
        c.        Substantial amount of documentary evidence           f.   Substantial postjudgment judicial supervision
     3. Remedies sought(check all that apply): a. X monetary b. X nonmonetary; declaratory or injunctive relief c. x punitive
    4. Number of causes of action (specify): seven(7)
    5. This case          is   x is not a class action suit.
    6. If there are any known related cases, file and serve a notice of related case.(You may                                     M 015.)
    Date: November 24, 2020
     Catherine J. Roland
                                        (TYPE OR PRINT NAME)                                                (SIGNATU    OF PARTY OR ATTORNEY FOR PARTY)

                                                                                   NOTICE
     • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
     • File this cover sheet in addition to any cover sheet required by local court rule.
     .If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
     • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                              Page 1 of 2
    Form Adopted for Mandatory Use
      Judicial Council of California                                CIVIL CASE COVER SHEET s Lem]. Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740,
                                                                                                           Cal. Standards of Judicial Administration, std. 3.10
      CM-010(Rev. July 1,20071                                                              olutl'Qns-
                                                                                             Cat Pius
         Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 20 of 26 Page ID #:23
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                       CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party, its
counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or (5) a prejudgment writ of attachment.
The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general time-for-service
requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections case will be subject
to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                    CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                          Provisionally Complex Civil Litigation (Cal.
    Auto (22)—Personal Injury/Property               Breath of ContractNVarranty (06)              Rules of Court Rules 3.400-3.403)
         Damage/VVrongful Death                          Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
    Uninsured Motorist (46)(if the                          Contract (not unlawful detainer            .Construction Defect(10)
         case involves an uninsured                            or wrongful eviction)
                                                                                                        Claims Involving Mass Tort (40)
         motorist claim subject to                      Contract/Warranty Breach—Seller
                                                            Plaintiff(not fraud or negligence)          Securities Litigation (28)
         arbitration, check this item                                                                   Environmental/Toxic Tort(30)
                                                         Negligent Breach of Contract/
         instead of Auto)                                                                               Insurance Coverage Claims
                                                            Warranty
Other Pl/PDNVD (Personal Injury/                        Other Breach of Contract/Warranty                  (arising from provisionally complex
Property Damage/Wrongful Death)                      Collections (e.g., money owed, open                    case type listed above)(41)
Tort                                                     book accounts)(09)                        Enforcement of Judgment
    Asbestos(04)                                        Collection Case—Seller Plaintiff
         Asbestos Property Damage                                                                       Enforcement of Judgment(20)
                                                        Other Promissory Note/Collections
         Asbestos Personal Injury/                             Case                                         Abstract of Judgment(Out of
              Wrongful Death                         Insurance Coverage (not provisionally                      County)
   Product Liability (not asbestos or                   complex)(18)                                        Confession of Judgment(non-
        toxic/environmental)(24)                        Auto Subrogation                                        domestic relations)
    Medical Malpractice(45)                             Other Coverage                                      Sister State Judgment
       .Medical Malpractice-                         Other Contract (37)                                    Administrative Agency Award
             Physicians & Surgeons                      Contractual Fraud                                      (not unpaid taxes)
        Other Professional Health Care                  Other Contract Dispute                              Petition/Certification of Entry of
             Malpractice                         Real Property                                                  Judgment on Unpaid Taxes
   Other PI/PD/WD (23)                               Eminent Domain/Inverse                                 Other Enforcement of Judgment
        Premises Liability (e.g., slip                  Condemnation (14)                                       Case
             and fall)                               Wrongful Eviction (33)                        Miscellaneous Civil Complaint
                                                     Other Real Property (e.g., quiet title)(26)        RICO (27)
        Intentional Bodily Injury/PD/WD
                                                        Writ of Possession of Real Property             Other Complaint(not specified
            (e.g., assault, vandalism)
                                                        Mortgage foreclosure                                above)(42)
        Intentional Infliction of                       Quiet Title ,
             Emotional Distress                                                                             Declaratory Relief Only
                                                        Other Real Property (not eminent                    Injunctive Relief Only (non-
        Negligent Infliction of                         domain, landlord/tenant, or
             Emotional Distress                                                                                 harassment)
                                                        foreclosure)
        Other PI/PDNVD                                                                                      Mechanics Lien
                                                 Unlawful Detainer
                                                                                                            Other Commercial Complaint
Non-PI/PD/WD (Other) Tort                            Commercial (31)
   Business Tort/Unfair Business                                                                                Case (non-tort/non-complex)
                                                     Residential (32)
                                                                                                            Other Civil Complaint
       .Practice (07)                                Drugs(38)(if the case involves illegal                   (non-tort/non-complex)
   Civil Rights (e.g., discrimination,                  drugs, check this item; otherwise,
        false arrest)(not civil                                                                    Miscellaneous Civil Petition
                                                        report as Commercial or Residential)
        harassment)(08)                                                                                 Partnership and Corporate
                                                 J udicial Review
   Defamation (e.g., slander, libel)                                                                        Governance (21)
                                                     Asset Forfeiture (05)
                                                                                                        Other Petition (not specified
       (13)                                          Petition Re: Arbitration Award (11)
                                                                                                            above)(43)
   Fraud (16)                                        Writ of Mandate (02)
                                                                                                            Civil Harassment
   Intellectual Property (19)                           Writ-Administrative Mandamus
                                                                                                            Workplace Violence
   Professional Negligence (25)                         Writ-Mandamus on Limited Court
                                                                                                            Elder/Dependent Adult
        Legal Malpractice                                  Case Matter
                                                                                                                Abuse
        Other Professional Malpractice                  Writ-Other Limited Court Case
                                                                                                            Election Contest
            (not medical or legal)                         Review
                                                                                                           Petition for Name Change
  Other Non-PI/PO/WD Tort(35)                       Other Judicial Review (39)
                                                                                                           Petition for Relief from Late
Employment                                              Review of Health Officer Order
                                                                                                                Claim
   Wrongful Termination (36)                            Notice of Appeal-Labor
                                                                                                           Other Civil Petition
  Other Employment(15)                                     Commissioner Appeals
CM-010[Rev. July 1, 2007)
                                                       CIVIL CASE COVER SHEET                                                            Page 2 of 2
          Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 21 of 26 Page ID #:24

  sHoRt- met Emily Namin v. Swift Transportation CO AZ, LLC                                                            CASE NUMBER




                                CIVIL CASE COVER SHEET ADDENDUM AND
                                        STATEMENT OF LOCATION
                 (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                 This form is required pursuant to Local Rule.2.3 in all new civil case filings in the Los Angeles Superior Court.



      Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                      Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


      Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

      Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                      chosen.

                                              Applicable Reasons for Choosing Court Filing Location(Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.                   7. Location where petitioner resides.
2. Permissive filing in central district.                                                          8. Location wherein defendant/respondent functions wholly.

3. Location where cause of action arose.                                                           9. Location where one or more of the parties reside.

4. Mandatory personal injury filing in North District.                                            10. Location of Labor Commissioner Office.
                                                                                                  11. Mandatory filing location (Hub Cases - unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                                  non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                                                      ... ,        ..        ..      :' .
                  '     Civil Case...Cmie'r Sheet       • .. .',                   . ..       . ". Type of Action     A ... - .. '••• % . • - '
                                                                                                                      '                            . -:A plicable\Be4pn r
                             ,catego6ij\lo:. - '. - ;          ,, .       .   .'    •••   ... ,   (Check:dritY;dnO, , ''' ,., :,-. 7 '''...               ..0Steii..:4; 6iiiv.o.....s
                                 .,.. .. .. . ....-.                                                        .. ... .
                                  Auto(22)                0 A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                      1,4, 11

                        Uninsured Motorist(46)           0 A7110 Personal Injury/Property Damage/Wrongful Death - Uninsured Motorist                  1, 4, 11


                                                         0 A6070 Asbestos Property Damage                                                             1, 11
                                Asbestos(04)
                                                          0 A7221 Asbestos - Personal Injury/Wrongful Death                                           1, 11

                          Product Liability(24)          0 A7260 Product Liability(not asbestos or toxic/environmental)                               1, 4, 11

                                                         0 A7210 Medical Malpractice - Physicians & Surgeons                                           1,4. 11
                       Medical Malpractice(45)
                                                          0 A7240 Other Professional Health Care Malpractice                                          1, 4, 11


                                                          0 A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                                      1, 4, 11
                             Other Personal
                             Injury Property             0 A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                                      1, 4, 11
                            Damage Wrongful                      assault, vandalism, etc.)
                               Death (23)                                                                                                             1, 4, 11
                                                         0 A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                      1, 4, 11
                                                         0 A7220 Other Personal Injury/Property Damage/Wrongful Death




  LASC CIV 109 Rev. 12/18
                                                         CIVIL CASE COVER SHEET ADDENDUM                                                           Local Rule 2.3
   Fro. 1111nrerl tnne I Ice.                               AND STATEMENT OF LOCATION                                                                 Page 1 of 4
                        Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 22 of 26 Page ID #:25

SH0R11T11111:                                                                                                          CASE NUMBER
                           Emily Namin v. Swift Transportation CO AZ, LLC

                                ..        -
                           ,                                  . :       ::: ', . '        •:., .:. ...' ..   ....,..   , •-• •' .,-. .::: ". ...f' ..,          :"...'. C. Ai;Oc!ii.)1 1.:s...-
                                       vil.:caSe Cover Sheet ..-. : ,,                   ,. ' • .. .:.71-ype9f'ACtion ... -, . .         ...       ..: ..., ,           ::See.Step A.!
                                                                                                                                                                 Reasons:
                                            Category No '..      . - -      •     '        .   .....,:-.(Check•poly one)...                                            Above

                                       Business Tort(07)            0 A6029 Other Commercial/Business Tort(not fraud/breach of contract)                         1, 2, 3

                                        Civil Rights(08)            0 A6005 Civil Rights/Discrimination                                                          1, 2, 3

                                        Defamation(13)              0 A6010 Defamation (slander/libel)                                                           1, 2, 3

                                           Fraud (16)               0 A6013 Fraud (no contract)                                                                  1, 2, 3

                                                                    0 A6017 Legal Malpractice                                                                    1, 2, 3
                               Professional Negligence (25)
                                                                    0 A6050 Other Professional Malpractice(not medical or legal)                                 1, 2, 3

                                           Other(35)                0 A6026 Other Non-Personal Injury/Property Damage tort                                       1, 2, 3

                                Wrongful Termination (36)           0 -A6037 Wrongful Termination        •                                     •                16)3                         •

                                                                    0 A6024 Other Employment Complaint Case                                                      1, 2, 3
                                     Other Employment(15)                                                                 .
                                                                    0 A6109 Labor Commissioner Appeals                                                           10.

                                                                    0 A6004 Breach of Rental/Lease Contract(not unlawful detainer or wrongful
                                                                                                                                                                2, 5
                                                                            eviction)
                               Breach of Contract/ Warranty                                                                                                     2, 5
                                          (06)                      0 A6008 Contract/Warranty Breach -Seller Plaintiff(no fraud/negligence)
                                    (not insurance)                                                                                                              1, 2, 5
                                                                    0 A6019 Negligent Breach of ContractM/arranty(no fraud)
                                                                                                                                                                 1, 2, 5
                                                                    0 A6028 Other Breach of Contract/Warranty(not fraud or negligence)

        U
                                                                    0 A6002 Collections Case-Seller Plaintiff                                                   5,6, 11
                                        Collections(09)
                                                                    0 A6012 Other Promissory Note/Collections Case                                              5, 11
   0
                                                                    0 A6034 Collections Case-Purchased Debt(Charged Off Consumer Debt                           5, 6, 11
                                                                            Purchased on or after January 1, 2014)

                                Insurance Coverage(18)              0 A6015 Insurance Coverage (not complex)                                                    1, 2, 5, 8

                                                                    0 A6009 Contractual Fraud                                                                   1, 2, 3, 5
                                      Other Contract(37)        0 A6031 Tortious Interference                                                                   1, 2, 3, 5
                                                                0 A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)                            1, 2, 3, 8,9

                                Eminent Domain/Inverse
                                                                0 A7300 Eminent Domain/Condemnation                      Number of parcels                      2,6
                                  Condemnation (14)

                                     Wrongful Eviction (33)     0 A6023 Wrongful Eviction Case                                                                  2,6

                                                                0 A6018 Mortgage Foreclosure                                                                    2,6
                                Other Real Property(26)         0 A6032 Quiet Title                                                                             2,6
                                                                0 A6060 Other Real Property(not eminent domain, landlord/tenant,foreclosure)                    2,6

                            Unlawful Detainer-Commercial
                                                         0 A6021 Unlawful Detainer-Commercial(not drugs or wrongful eviction)                                   6, 11
                                        (31)
    Unlawful Detainer




                            Unlawful Detainer-Residential
                                                                0 A6020 Unlawful Detainer-Residential(not drugs or wrongful eviction)                           6, 11
                                       (32)
                                       Unlawful Detainer-
                                                                0 A6020F Unlawful Detainer-Post-Foreclosure                                                     2, 6, 11
                                     Post-Foreclosure(34)

                            Unlawful Detainer-Drugs(38)         0 A6022 Unlawful Detainer-Drugs                                                                 2, 6, 11



                                                                CIVIL CASE COVER SHEET ADDENDUM                                                             Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                                   AND STATEMENT OF LOCATION                                                                    Page 2 of 4
                                      Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 23 of 26 Page ID #:26

snoRvint Emily Namin v. Swift Transportation CO AZ, LLC                                                                          CASE NUMBER



                                                                                                                                      .      ..
                                              .. '    ......,
                                          .1.' Civil Case Cover
                                                              .       "      •:.     •:. , •••• ; . .:• .. pe:pfActicrli. ',.- . •• - ••-- - . '' 3e.•4!ii.n.S::.ii•See tep„:8..
                                          ' '• ''CategoryNo•        ' -       ?". •"' ' ' ' '' • • hecli•Pnt-one • • .: • , • ,• :•i• • - ' •     2 •:•••..:••:'::'•:•:'•: •Abt•i- - -'• '''• •'•
                                                           ..

                                                Asset Forfeiture (05)       0 A6108 Asset Forfeiture Case                                                               2, 3,6

                                             Petition re Arbitration (11)   0 A6115 Petition to Compel/ConfimWacate Arbitration                                         2, 5
       Judicial Review




                                                                            0 A6151 Writ - Administrative Mandamus                                                      2,8
                                                Writ of Mandate(02)         0 A6152 Writ - Mandamus on Limited Court Case Matter                                        2
                                                                            0 A6153 Writ - Other Limited Court Case Review                                              2

                                             Other Judicial Review(39)      0 A6150 Other Writ /Judicial Review                                                         2, 8

                                           Antitrust/Trade Regulation (03) 0 A6003 Antitrust/Trade Regulation                                                           1, 2,8
       Provisionally Complex Litigation




                                              Construction Defect(10)       0 A6007 Construction Defect                                                                 1, 2, 3
                                                                                                                 -                                    -                                    •
                                             Claims Involving Mass Tort                                                                                                 1, 2,8
                                                                            0 A6006 Claims Involving Mass Tort
                                                       (40)
                                                                                                                                  .                                    .
                                              Securities Litigation (28)    0 A6035 Securities Litigation Case                                                          1, 2,8

                                                     Toxic Tort                                                                                                         1,2, 3,8
                                                                            0 A6036 Toxic Tort/Environmental
                                                 Environmental(30)

                                            Insurance Coverage Claims                                                                                                   1, 2, 5,8
                                                                            0 A6014 Insurance Coverage/Subrogation(complex case only)
                                              from Complex Case(41)

                                                                            0 A6141 Sister State Judgment                                                               2,5, 11
                                                                            0 A6160 Abstract of Judgment                                                                2,6

                                                   Enforcement              0 A6107 Confession of Judgment(non-domestic relations)                                      2, 9
                                                 of Judgment(20)            0 A6140 Administrative Agency Award (not unpaid taxes)                                      2,8
                                                                            0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax                            2,8
                                                                            0 A6112 Other Enforcement of Judgment Case                                                  2, 8,9

                                                     RICO(27)               0 A6033 Racketeering(RICO)Case                                                              1, 2, 8
  Civil Complaints
   Miscellaneous




                                                                            0 A6030 Declaratory Relief Only                                                             1, 2,8

                                                Other Complaints            0 A6040 Injunctive Relief Only(not domestic/harassment)                                     2, 8
                                            (Not Specified Above)(42)       0 A6011 Other Commercial Complaint Case (non-tort/non-complex)                              1, 2,8
                                                                            0 A6000 Other Civil Complaint(non-tort/non-complex)                                         1, 2, 8

                                              Partnership Corporation
                                                                            0 A6113 Partnership and Corporate Governance Case                                           2, 8
                                                 Governance(21)

                                                                            0 A6121 Civil Harassment With Damages                                                       2, 3, 9
  Miscellaneous
  Civil Petitions




                                                                            0 A6123 Workplace Harassment With Damages                                                   2, 3, 9
                                                                            0 A6124 Elder/Dependent Adult Abuse Case With Damages                                       2, 3,9
                                                Other Petitions(Not
                                               Specified Above)(43)         0 A6190 Election Contest                                                                    2
                                                                            0 A6110 Petition for Change of Name/Change of Gender                                        2,7
                                                 -                          0 A6170 Petition for Relief from Late Claim Law                                             2, 3, 8
                                                                            0 A6100 Other Civil Petition                                                                2, 9




                                                                            CIVIL CASE COVER SHEET ADDENDUM                                                          Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                                               AND STATEMENT OF LOCATION                                                                Page 3 of 4
       Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 24 of 26 Page ID #:27

 SHORT,TITA: Emily   Namin v. Swift Transportation CO AZ, LLC                        CASE NUMBER
 •


Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                  ADDRESS:
   REASON:                                                                                1605 Chapin Road

     11 1. 1.3 2..0 3.0 4.0 5. 6.    7.   n 8.0 9. 0 10.0 11.


   CITY:                                    STATE:    ZIP CODE:


   Montebello                              CA        90640

Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                            Distnict of
           • the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: November 24, 2020
                                                                                 (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.
      2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
      3. Civil Case Cover Sheet, Judicial Council form CM-010.

      4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04(Rev.
         02/16).
      5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
      6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
         minor under 18 years of age will be required by Court in order to issue a summons.

      7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
         must be served along with the summons and complaint, or other initiating pleading in the case.




                                          CIVIL CASE COVER SHEET ADDENDUM                                          Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                             AND STATEMENT OF LOCATION                                                Page 4 of 4
       Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 25 of 26 Page ID #:28
                                                                                                     Reserved for Clerk's File Stamp

   0
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                        FILED
 Stanley Mosk Courthouse                                                                           supgrifir ebtill Calikittlia
                                                                                                     CrJunly       ths Ang968,
 1 11 North Hill Street, Los Angeles, CA 90012
                                                                                                          11/24/2020
                   NOTICE OF CASE ASSIGNMENT                                              Sherd R Ca7,0s,Execzi6ve°Eta Gees.a Coun
                                                                                           8y:               C. Monroe
                        UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below.   20STCV45213

                          THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE                DEPT     ROOM                    ASSIGNED JUDGE                         DEPT
                                                                                                                        ...._ROOM
— V 1Rupert A. Byrdsong                     28




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 11/25/2020                                                         By C. Monroe                                            , Deputy Clerk
              (Date)
LACIV 190(Rev 6/18)        NOTICE OF CASE ASSIGNMENT— UNLIMITED CIVIL CASE
LASC Approved 05/06
     Case 2:20-cv-11716-DMG-MRW Document 1-1 Filed 12/29/20 Page 26 of 26 Page ID #:29
                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES
   •
The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties Shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference; counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190(Rev 6/18)          NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
